Citation Nr: 1433835	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 1.

2.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve and Air Force National Guard, with active duty from January to May 1989, November 2000 to February 2001 and from December 2002 to April 2003.  

This matter is on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned hearing officer in June 2011.  A transcript of the hearing is of record.

This appeal was remanded by the Board in February 2012 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Diabetes mellitus and hypertension was not shown during active duty or during any period of active duty for training (ACDUTRA) and is unrelated to such service.  



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 1, was not incurred in or aggravated by active duty service or any period ACDUTRA and is not related to such service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active duty service or any period ACDUTRA and is not related to such service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in June 2012 and March 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned in June 2011.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and onset of his claimed disorders, and how they relate to his service.  

Finally, it is noted that this appeal was remanded by the Board in February 2012 in order to determine the nature of his active duty service and to obtain a VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran's personnel records have been acquired, and he was provided VA examinations in both June 2012 and March 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in March 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  However, an alternative method of establishing the second and third elements described in Shedden and Caluza is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes both hypertension and diabetes mellitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As is particularly relevant to this case, both hypertension and diabetes are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran may also be eligible for benefits as a Veteran based on any period of active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2013); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms "injury" and "disease" are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).  Moreover, the chronic disease presumptions of 38 C.F.R. § 3.309 do not apply when the service in question was ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.307; Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In this case, the evidence indicates that the Veteran was associated with the Air Force National Guard and Air Force Reserve from October 1988 until May 2008, where he performed multiple periods of active duty, ACDUTRA and INACDUTRA.  At his hearing before the Board in June 2011, he stated that he was "activated" on approximately 20 occasions, his last of which was in 2005, and was diagnosed with both diabetes mellitus and hypertension within a year of that time.  His service personnel records confirm that he was administratively separated from the Air Force Reserve due to his diabetes mellitus.  

After a review of the pertinent evidence, the Board determines that service connection is not warranted for either disorder.  As an initial matter, there is no competent medical evidence to suggest that either diabetes mellitus or hypertension did or could arise from an injury occurred in the line of duty.  As such, any period of INACDUTRA service is inapplicable.  

Next, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to either hypertension or diabetes mellitus during a period of active duty or ACDUTRA.  Specifically, while a VA examination in June 2012 indicates that the Veteran was diagnosed with both of these disorders in 2008, the Board notes that other treatment records indicate that both disorders may have been identified as early as 2006.  Nevertheless, this is still approximately three years after he completed his final period of active duty service in 2003.  Moreover, at his hearing before the Board in June 2011, the Veteran acknowledged that he was not diagnosed with either of these disorders before 2005 at the earliest.  

As far as whether these disorders became manifest during any period of ACDUTRA, an undated Member Utilization Questionnaire, completed by his Commanding Officer, indicates that the Veteran was involved in Unit Training Assemblies (UTAs) until May 2006.  However, there is no indication that he was on a period of ACDUTRA when he was diagnosed with the disorders on appeal.  Indeed, the Veteran has not indicated that this was the case.  

Additionally, while the Veteran's primary assertion is that service connection should be presumed related to service under 38 C.F.R. § 3.309(a), the earliest potential diagnoses for either diabetes mellitus and hypertension (by the Veteran's own admission) are over a year after the completion of his most recent period of active duty service in April 2003.  Moreover, while he may have served on a period of ACDUTRA since April 2003, such service is inapplicable for purposes of 38 C.F.R. § 3.309(a).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statement, nor can it be established on a presumptive basis.  

Next, service connection may nevertheless be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in June 2012 and March 2013.  In the June 2012 examination, the examiner observed that the Veteran's hypertension symptoms were well controlled, but he was experiencing significant residuals from his diabetes mellitus.  In the March 2013 opinion, the examiner opined that neither disorder was related to the Veteran's active service.  In providing this opinion, the examiner noted that both were diagnosed over two years after his last period of active duty, and that there was no indication that he was treated for either disorder on any subsequent period of ACDUTRA.     

The Board finds that the examinations were collectively adequate for evaluation purposes.  Specifically, the examiner (who conducted both examinations) reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

Finally, the Veteran has raised the issue as to whether service connection for hypertension may be warranted as secondary to his diabetes mellitus.  38 C.F.R. § 3.310.  However, as service connection is not warranted for diabetes mellitus, no separate disorder can be service-connected to it as a secondary condition. 

In reviewing these claims, the Board has also considered the statements made by the Veteran relating his diabetes mellitus and hypertension his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hypertension or diabetes mellitus.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features unique to each disability, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus and hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for diabetes mellitus, type 1, is denied.

Service connection for hypertension, to include as due to diabetes mellitus, is denied.  





______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


